Exhibit 10.2

DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC

AMENDED AND RESTATED MEMBER CONTROL AGREEMENT

          THIS AMENDED AND RESTATED MEMBER CONTROL AGREEMENT, (the “Agreement”)
is made effective as of June 1, 2012 (the “Effective Date”), by and between
Dakota Plains Transloading, LLC, a Minnesota limited liability company (“DPT”),
Petroleum Transport Solutions, LLC, a Minnesota limited liability company
(“PTS”) and Dakota Petroleum Transport Solutions, LLC, a Minnesota limited
liability company (the “Company”).

RECITALS:

          A.          DPT (as successor in interest to Dakota Plains Transport,
Inc. a Nevada corporation), PTS and the Company are parties to that certain
Dakota Petroleum Transport Solutions, LLC Member Control Agreement dated as of
November 9, 2009 and amended as of April 29, 2011 (the “Original Agreement”).

          B.          DPT and PTS constitute all of the Members of the Company.

          C.          DPT, PTS and the Company desire to amend and restate the
Original Agreement in its entirety as set forth herein and pursuant to Section
10.5 of the Original Agreement.

          D.          This Agreement is a Member Control Agreement under Chapter
322B of the Minnesota Statutes, Section 322B.37.

          E.          The parties are interested in the growth, development and
management of the Company and in the long-term economic success of the Company
and its business, and mutually desire to make certain agreements relating to the
(i) management and control of the Company and its business, (ii) admission and
termination of Members, and (iii) allocation of income, losses and distributions
between the Members.

AGREEMENTS:

          NOW THEREFORE, in consideration of the foregoing, the mutual terms,
covenants and conditions contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1
FORMATION, NAME AND OFFICE, BUSINESS,
TERM, AND DEFINITIONS

          1.1)    General. Except as otherwise provided in this Agreement or the
Company’s Operating Agreement, the rights and responsibilities of the Members
shall be as provided under the LLC Act (defined below). It is intended that the
Company be classified and taxed as a partnership for United States income tax
purposes, and no Member shall take any action not required by law to change the
tax status of the Company under the Code (defined below).

          1.2)    Name and Principal Office. The name of the Company shall be
“Dakota Petroleum Transport Solutions, LLC.” The Company’s principal office will
be 9531 West 78th Street, Eden Prairie, Minnesota 55344, or such other place as
the Board of Governors of the Company (the “Board”) may from time to time
determine.

--------------------------------------------------------------------------------



          1.3)    Members. The names and addresses of the Members are set forth
in Exhibit A.

          1.4)    Term. The Company shall exist perpetually until it is
dissolved, wound up, and terminated in accordance with this Agreement.

          1.5)    Purpose. The Company shall be authorized to engage in (a) the
acquisition, construction and operation of a petroleum transloading facility in
New Town, North Dakota (the “Transloading Facility”); and (b) any other lawful
activities as the Board of Governors may determine from time to time.

          1.6)    Definitions. Unless the context otherwise specifies or
requires, the terms defined in this Section shall have the meanings given them
in this Section for purposes of this Agreement. Certain other capitalized terms
used in this Agreement are defined within this Agreement.

 

 

 

          (a)     Agreement. “Agreement” means this Member Control Agreement as
it may be further amended or supplemented from time to time.

 

 

 

          (b)     Articles of Organization. The “Articles of Organization” means
the document filed with the Secretary of State of Minnesota by the Organizer as
they may be further amended or supplemented from time to time.

 

 

 

          (c)     Capital Accounts. The “Capital Accounts” means the capital
accounts maintained by the Company for each Member in respect of such Member’s
Company Interest.

 

 

 

          (d)     Code. The “Code” means the Internal Revenue Code of 1986, as
amended. All references to a section of the Code or the treasury regulations
promulgated under the Code shall mean and include any subsequent amendment or
replacement of that section.

 

 

 

          (e)     Company. The “Company” means Dakota Petroleum Transport
Solutions, LLC, a Minnesota limited liability company, formed upon the filing of
the Articles of Organization with the Secretary of State of Minnesota.

 

 

 

          (f)     Company Interest. “Company Interest” means all of a Member’s
right and interest in the Company.

 

 

 

          (g)     Distribution. “Distribution” means a distribution of cash or
property to the Members pursuant to this Agreement.

 

 

 

          (h)     Governor. “Governor” means a natural person elected by the
Members to serve on the Board.

 

 

 

          (i)      LLC Act. The “LLC Act” means the Minnesota Limited Liability
Company Act, as amended. All references in this Agreement to a section of the
LLC Act shall be considered also to include any subsequent amendment or
replacement of that section.

 

 

 

          (j)      Members. The Members of the Company are collectively referred
to herein as the “Members” and individually as a “Member.”

 

 

 

          (k)     Net Profits and Net Losses. “Net Profits” and “Net Losses”
means, with respect to any period, the income and loss of the Company for such
period as determined in accordance with the accounting method followed by the
Company for book purposes, including income exempt from tax and described in
Code Section 705(a)(1)(B) and treating as deductions items described in Code
Section 705(a)(2)(B).

- 2 -

--------------------------------------------------------------------------------




 

 

 

          (l)      Operating Agreement. The “Operating Agreement” means the
document adopted by the Board of Governors relating to the operation of the
Company,

 

 

 

          (m)    Organizer. “Organizer” means the individual signing and filing
the Articles of Organization.

 

 

 

          (n)     Percentage Interest. “Percentage Interest” of each Member
shall be a fraction, the numerator of which is the total number of Units held by
such Member on the date of determination and the denominator of which is the
Total Units as of such date.

 

 

 

          (o)     Person. “Person” means any natural person, company (whether
general or limited), limited liability company, trust, estate, association,
corporation, joint venture, proprietorship, governmental agency, trust, estate,
association, custodian, nominee or any other individual or entity, whether
acting in an individual, fiduciary, representative or other capacity.

 

 

 

          (p)     Risk Equivalence. “Risk Equivalence” refers to the objective
of maintaining between Members an equivalent level of risk with respect to their
respective Member Interests, all as more specifically described in Section 10.1
below.

 

 

 

          (q)     Total Units. “Total Units” means the aggregate outstanding
Units issued to all Members as of a given date.

 

 

 

          (r)      Unit. “Unit” means the designation which the Company has
established to represent the Company Interests of the Members.

ARTICLE 2
MEMBERS

          2.1)    Members. The Members will be those Persons named in Exhibit A,
each assignee of a Company Interest who is admitted as a Member under this
Agreement, and new Members admitted pursuant to this Agreement.

ARTICLE 3
CAPITAL, SERVICES, AND VOTING

          3.1)    Capital Accounts. The following shall apply with respect to
the Capital Accounts:

 

 

 

          (a)     A Capital Account shall be maintained for each Member. Each
Member’s Capital Account shall consist of such Member’s initial contribution to
the Company and shall be (i) increased by such Member’s additional capital
contributions, if any; (ii) decreased by such Member’s share of Distributions
from the Company, if any; and (iii) otherwise adjusted in accordance with
Article 5. A credit balance in a Member’s Capital Account shall not entitle such
Member to demand any Distribution from the Company, and a debit balance in a
Member’s Capital Account shall not constitute an obligation of such Member to
the Company. No Capital Account maintained for the Members by the Company shall
bear interest.

 

 

- 3 -

--------------------------------------------------------------------------------




 

 

 

          (b)     General Compliance With Section 704(b). The maintenance of the
Capital Accounts for the Members shall comply with Section 704(b) of the Code
and the applicable Treasury Regulations. If the Board determines that the
maintenance of such Capital Accounts needs to be modified to comply with Section
704(b) of the Code and the applicable Treasury Regulations, the Board may,
notwithstanding any other provision of this Agreement, change the method of
maintaining such Capital Accounts and if rendered necessary as a result of such
change, amend this Agreement without notice to the other Members to reflect any
such changes; provided, however, that any such changes shall not materially
alter the economic agreement of the Members.

          3.2)    Capital Contributions. The following provisions apply with
respect to contributions to the Company

 

 

 

          (a)     The capital contribution of each Member shall be the amount of
money and fair market value of any property (net of liabilities secured by such
property that the Company is considered to assume or take such property subject
to and net of any other liabilities of a Member that are assumed by the Company
in connection with the contribution of such property) contributed by a Member to
the Company.

 

 

 

          (b)     A Member shall not be obligated to make additional capital
contributions to the Company except as the Members may unanimously agree in
writing.

 

 

 

          (c)     It is specifically intended that no creditor of the Company
nor creditor of a Member will have any right by virtue of this Section or any
other provision of this Agreement to obligate any Member to pay funds to such
creditor or to the Company.

          3.3)    Services to be Performed by Members.

 

 

 

 

          (a)     DPT. During the term of the Company’s operations under this
Agreement, DPT shall perform, or cause to be performed, and be responsible for
the following actions and services to be provided to the Company as part of
DPT’s Member contribution.

 

 

 

 

 

          (i)     At its sole cost, DPT or an affiliate shall acquire the real
property necessary for the operation of the Transloading Facility, and for rail
spur service between the Transloading Facility and the available trunk rail
line.

 

 

 

 

 

          (ii)    DPT or an affiliate, as owner of the Transloading Facility,
shall lease the Transloading Facility to the Company at a rent payment described
in the Member Transaction description attached hereto as Exhibit B. The Company
shall use the Transloading Facility pursuant to and consistent with the terms of
such lease, and no Member nor the Company shall have any claim to any interest
in the Real Property or any equipment, materials or improvements on the Real
Property, other than as specifically set forth in such lease. No interest in the
Transloading Facility shall be considered to have been conveyed to the Company
or to any Member by virtue of this Agreement.

 

 

 

 

 

          (iii)   DPT or an affiliate, as owner of certain equipment to be
utilized for the operation of the Transloading Facility (the “Equipment”), will
lease the Equipment to the Company at a rent payment described in the Member
Transaction description attached hereto as Exhibit B. The Company shall use the
Equipment pursuant to and consistent with the terms of such lease, and no Member
nor the Company shall have any claim to any interest in the Equipment, other
than as specifically set forth in such lease. No interest in the Equipment shall
be considered to have been conveyed to the Company or to any Member by virtue of
this Agreement.

- 4 -

--------------------------------------------------------------------------------




 

 

 

 

 

          (iv)   DPT shall assist the Company through DPT’s contacts with
producers, marketers and transporters of hydrocarbons in North Dakota.

 

 

 

 

          (b)     PTS. During the term of the Company’s operations under this
Agreement, PTS shall perform, or cause to be performed, and be responsible for
the following actions and services to be provided to the Company as part of
PTS’s Member contribution.

 

 

 

 

 

          (i)     PTS has leased (the “Transloader Lease”) four (4) trailer
mounted transloaders (the “New Transloaders”). The New Transloaders have been
delivered to Transloading Facility, and shall be used only for transloading
activities of the Company unless otherwise agreed in writing by the Governors.
During the term of this Agreement, the New Transloaders shall not be removed
from the Transloading Facility without the express written consent of all
Members, which consent may be withheld for any reason or no reason whatsoever in
each Members sole and unilateral discretion. During the term of this Agreement,
the Company shall be responsible for all maintenance associated with the New
Transloaders. The Company will not be required to expend Company funds to
“rebuild” the New Transloaders at any time. Any residual value under the
Transloader Lease shall be for the sole benefit of PTS.

 

 

 

 

 

          (ii)    PTS shall coordinate and manage on a day to day basis, either
directly or through services contracted by the Company with third parties, the
operation of the Transloading Facility, including contracting for truck
transport of hydrocarbons from the producers’ locations to the Transloading
Facility and managing all accounting and bookkeeping functions in connection
with the operation of the Transloading Facility. A monthly accounting fee agreed
upon by the Members in the manner set forth in Exhibit C shall be paid to PTS
for staff time provided by PTS for bookkeeping and accounting functions as
contemplated by Section 7.6(f) of this Agreement.

 

 

 

 

 

          (iii)   PTS shall assist the Company through PTS’s contacts with
marketers, transporters, refiners and other end-users.

 

 

 

 

 

          (iv)   The Members hereby acknowledge and agree that PTS shall have
primary responsibility for operating the Transloading Facility, and that such
responsibility shall include control of the Transloading Facility, management of
the accounting and bookkeeping functions in connection with the operation of the
Transloading Facility and the establishment of cash flows, revenues and margins
to be derived from Transloading Facility. PTS shall be obligated to use
commercially reasonable efforts, in the exercise of its reasonable judgment, to
maximize the profitability of the Company of the Term, it being understood that
(x) such commercially reasonable efforts shall not require PTS to take any
actions prohibited by this Agreement or to make any contributions or advances to
the Company not required by this Agreement and (y) PTS shall not be in violation
of its obligations hereunder in the exercise of its judgment in connection with
any individual transaction, except as herein provided.

          3.4)    Authorized Units. The Board may establish, by resolution
adopted in the manner described in the Operating Agreement, either additional
Units or one or more additional classes or series of Units, designate each such
additional class or series, and fix the relative rights and preferences of each
such additional class or series, subject to the provisions of this Agreement.
Notwithstanding any provision of this Agreement or the Operating Agreement to
the contrary, the Board shall not establish additional Units or additional
classes or series of Units, designate each such additional class or series, or
fix the relative rights and preferences of each such additional class or series
without the unanimous express written consent of all Members at the time of such
proposed issuance. Any Member may withhold its consent to such actions for any
reason or no reason whatsoever, in its sole and unilateral discretion.

- 5 -

--------------------------------------------------------------------------------



          3.5)    Voting Power. Each Unit shall entitle the owner of such Unit
to one vote on all matters submitted to the vote of Members.

ARTICLE 4
TAX MATTERS

          4.1)    Tax Characterization and Returns. The Members acknowledge that
the Company will be treated as a “partnership” for federal and Minnesota state
income tax purposes. Within ninety (90) days after the end of each fiscal year,
the Company shall deliver to each Person who was a Member at any time during
such fiscal year a Form K-1 and such other information, if any, with respect to
the Company as may be necessary for the preparation of such Member’s federal or
state income tax (or information) returns, including a statement showing each
Member’s share of income, gain, or loss and credits for such fiscal year for
federal or state income tax purposes.

          4.2)    Accounting Decisions, Tax Elections. All decisions as to
accounting matters or tax elections shall be made by the Board. The Board may
make or revoke such elections as may be allowed pursuant to the Code, including
the election referred to in Section 754 of the Code to adjust the basis of
Company property.

          4.3)    Tax Matters Partner. The Board shall designate a Member to act
on behalf of the Company as the “Tax Matters Partner” within the meaning of
Section 6231(a)(7) of the Code.

          4.4)    Tax Allocations. In accordance with Section 704(c) of the Code
and the Treasury Regulations promulgated thereunder, income, gain, loss and
deduction with respect to any property contributed to the capital of the Company
shall, solely for tax purposes, be allocated among the Members so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its fair market value as of the date
of contribution. In the event any Company asset is adjusted as a result of a
revaluation pursuant to Treasury Regulations § 1.704-1(b)(iv)(2)(f), subsequent
allocations of income, gain, loss and deduction with respect to such asset shall
take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its fair market value as of the date of such
revaluation in the same manner as under Section 704(c) of the Code and the
Treasury Regulations promulgated thereunder. Any election or other decision
relating to such allocations shall be made by the Board in any manner that
reasonably reflects the purpose and intention of this Agreement. Allocations
pursuant to this Section 4.4 are solely for purposes of federal, state and local
taxes and shall not affect, or in any way be taken into account in computing any
Member’s Capital Account or share of income, profits, gains, losses, expenses,
deductions, credits or other items or distributions pursuant to any provision of
this Agreement.

          4.5)    Book-up of Capital Accounts. Unless the Board shall determine
otherwise, the gross asset values of all the Company’s assets shall be adjusted
to equal their respective gross fair market values, as determined by the Board
(and the Capital Accounts of the Members shall be adjusted accordingly), as of
the following times: (a) the acquisition of an additional Unit by any new or
existing Member in exchange for more than a de minimis capital contribution; (b)
the distribution by the Company to a Member of more than a de minimis amount of
assets of the Company as consideration for Units; or (c) upon the acquisition of
Units by a new or existing Member, provided, however, that adjustments shall be
made only if the Board reasonably determines that such adjustments are necessary
or appropriate to reflect the relative economic interests of the Members in the
Company.

- 6 -

--------------------------------------------------------------------------------



ARTICLE 5
ALLOCATIONS AND DISTRIBUTIONS

          5.1)       Allocation Provisions. The following provisions apply with
respect to the allocation of such items among the Members:

 

 

 

            (a)          Allocation of Net Profits and Net Losses. At the end of
each fiscal quarter, the Net Profits and Net Losses for such fiscal quarter
shall be allocated pro rata to the Members based on the number of Units which
are issued and outstanding and shall be credited or debited to the Capital
Accounts of the Members.

 

 

 

            (b)          Section 706(d). In the event of any changes in
Percentage Interests in the Company during a fiscal year, then for purposes of
this Article 5, the Board shall take into account the requirements of
Section 706(d) of the Code and may select any method of determining the varying
Percentage Interest of the Member during the year which satisfies Section 706(d)
of the Code.

 

 

 

            (c)          Section 754. Any election by the Company under
Section 754 of the Code to adjust the basis of the Company’s assets pursuant to
Section 734 and Section 743 of the Code shall be made in the discretion of the
Board. If such election is made, allocation of items of the Company’s income,
gain, loss and deductions shall otherwise be made in a manner consistent with
such allocation of basis in accordance with Section 734 and/or Section 743 of
the Code, as the case may be, notwithstanding any other provision of this
Agreement.

 

 

          5.2)       Distribution and Payment Provisions. The following
provisions apply with respect to the distribution and payment of items to and
among the Members:

 

 

 

             (a)          Priority Cash Available. For purposes of this Section,
“Priority Cash Available” shall mean cash accumulated by the Company at the end
of a calendar month in excess of (i) the cash necessary to pay operating
expenses of the Company incurred to parties other than Members or their
respective affiliates (the “Third Party Expenses”) through the end of the next
calendar month and (ii) any reserve amount(s) as may be established by unanimous
action of the Board.

 

 

 

             (b)          Priority Payments to Members. As soon as practicable
following the end of each calendar month the Company shall determine the amount
of Priority Cash Available. To the extent of Priority Cash Available, the
amounts due to Members with respect to Member Transactions (as defined below)
(the “Member Transaction Payments”) for the calendar month just ended shall be
paid by the Company. If the Priority Cash Available is insufficient to satisfy
the obligations of the Company for the calendar month’s Member Transactions, the
amounts of Priority Cash Available from time to time shall be paid one half to
each Member until the obligation to a Member is satisfied, and the balance, if
any, to satisfy any remaining such obligations to the other Member.

 

 

 

             (c)          Member Transactions. The sublease by the Company of
rail cars from PTS, or the provision of rail cars to the Company by PTS without
formal sublease arrangement, shall each constitute a Member Transaction as to
PTS. The lease of the Transloading Facility and the Equipment by the Company
from DPT shall constitute a Member Transaction with respect to DPT. The
obligations of the Company to the respective Members for Member Transactions
shall be the amount determined under the formulations set forth in Exhibit B.

- 7 -

--------------------------------------------------------------------------------




 

 

 

 

 

 

           (d)       Operating Distributions.

 

 

 

 

 

             (i)          At the end of each calendar month, the Board shall
identify the amount of Priority Cash remaining after all Third Party Expenses
and all Member Transaction Payments described above in this Section 5.2
(relating to such calendar month and the next succeeding calendar month) have
been made. The Company shall make a pro rata distribution of one-half (1/2) of
such amount (the “Required Distribution”) to the Members based upon the average
number of Units owned by each Member each calendar day during such calendar
month. Notwithstanding the foregoing, the Company may reduce the Required
Distribution by any amount that the Board unanimously determines is necessary or
prudent to pay any capital improvements or other extraordinary expenses for the
succeeding calendar months.

 

 

 

 

 

             (ii)          The Board, at the end of any calendar month upon
unanimous consent of all Governors, may declare and pay any Distributions in
addition to the Required Distribution provided that it has first set aside or
satisfied all Third Party Expenses and Member Transaction Payments required to
be made with respect to such calendar month end as described in this Section
5.2.

 

 

 

 

 

             (iii)          Any Distributions from the Company as may be
authorized from time to time by the Board, shall be made, at the time such
Distributions are authorized by the Board, to the Members in such amounts as may
be determined by the Board on a pro rata basis. No Member shall have any right
to interim Distributions except as determined by the Board, and no Member shall
be entitled to interest on any contributions made by such Member to the Company.
No Member shall have the right to withdraw or to demand the return or repayment
of any or all of such Member’s contributions.

 

 

 

 

          (e)          Tax Burden Distributions. Notwithstanding the provisions
of subparagraphs (a) and (b) above:

 

 

 

 

 

              (i)          The Company shall distribute to the Members each
calendar year, to the extent cash is reasonably available without any borrowing
by the Company, and taking into account the reasonable working capital needs of
the Company, the amount calculated pursuant to this Section 5.2(b)(ii) to permit
the Members to pay income taxes on their respective allocable shares of the
estimated taxable income of the Company; provided, that such estimated taxable
income may be offset by any allocable loss carryforwards in the sole discretion
of the Board.

 

 

 

 

 

              (ii)          Distributions in accordance with the foregoing
paragraph shall be based on the premise that all Members are subject to the
maximum combined federal and Minnesota tax rates applicable to the type of
income generated by the Company (after making appropriate provisions for
cross-deductibility of federal and state income taxes).

 

 

 

 

 

              (iii)          The Board may make Distributions on a quarterly
basis to facilitate the payment of estimated taxes by the Members.

 

 

 

 

 

              (iv)          To the extent distributions are made in reliance
upon the authority of this Section 5.2(e), such distributions shall reduce the
amount of the Required Distributions described in Section 5.2(d).

- 8 -

--------------------------------------------------------------------------------




 

 

 

              (f)           In-Kind Distributions. No Member shall have the
right to require any distribution of any assets of the Company in kind. If any
assets of the Company are distributed in kind, such assets shall be distributed
on the basis of their fair market value as determined by the Board. Solely for
the purpose of maintaining Capital Accounts, the amount by which the fair market
value of any property to be distributed exceeds or is less than the adjusted
basis of such property for book purposes shall be taken into account in
determining Net Profit or Net Loss as if such property had been sold at its fair
market value as determined in good faith by the Board.

ARTICLE 6
ISSUANCE OF UNITS; ADMISSION OF MEMBERS; REGISTRATION

          6.1)       Issuance of Units. Notwithstanding any provision of this
Agreement or the Operating Agreement to the contrary, the Company shall not
issue any additional Units at any time without the unanimous express written
consent of all Members at the time of such proposed issuance. Any Member may
withhold its consent to the issuance of any additional Units for any reason or
no reason whatsoever, in its sole and unilateral discretion. In connection with
the issuance of any additional Units, the Board shall value all nonmonetary
consideration and establish a price in money or other consideration, or a
minimum price, or a general formula or method by which the price will be
determined.

          6.2)       Admission of Members.

 

 

 

             (a)          Issuance or Assignment of Units. A person shall be
admitted as a Member upon payment for any Units issued to such person pursuant
to Section 6.1 in this Agreement effective when such person executes or
otherwise evidences an intent to be bound by this Agreement. An assignee of a
Member’s Units may be admitted as a Member upon unanimous consent of all Members
at such time, but only if such person executes or otherwise evidences an intent
to be bound by this Agreement.

 

 

 

             (b)          Schedule A. The current Members of the Company and the
capital contributions made or agreed to be made by each of them and numbers of
Units that are issued and outstanding are set forth on Schedule A. The Board is
authorized from time to time to update Schedule A to reflect the identity of all
Members, the capital contributions made or agreed to be made and the class and
number of each class of Units that are issued and outstanding.

 

 

          6.3)       Registration.

 

 

 

             (a)          Register. The Company shall keep at its principal
office a register containing the names of the owners of outstanding Units and
all transfers of outstanding Units. References to the owner of a Unit shall mean
the Person or entity shown as the owner of such Unit in the register, and the
ownership of a Unit shall be proved by such register. Except as otherwise
specifically provided in this Agreement, the registered owner of a Unit shall be
deemed to be the owner of such Unit and a Member for all purposes of this
Agreement.

 

 

 

             (b)          Certificates. Certificates evidencing the Units owned
by a Member may, but need not, be issued by the Company. Each certificate shall
serve only as evidence of ownership of the Units it identifies and shall not be
assignable.

 

 

 

             (c)          Registration of a Transfer. Each Unit issued under
this Agreement, whether originally or in substitution for, or upon transfer,
exchange or other issuance of a Company Interest represented by such Unit, shall
be registered on the effective date of the Transfer, exchange or other issuance
as determined in good faith by the Board; provided, however, that no
registration of any transfer not made in compliance with this Agreement shall be
made in the register.

- 9 -

--------------------------------------------------------------------------------




 

 

 

              (d)          Preemptive Rights. No Member, merely because of such
Member’s status as a Member or an owner of Units, shall have any preemptive
rights to purchase any Units proposed to be sold or issued by the Company.

ARTICLE 7
MANAGEMENT AND OPERATION OF THE COMPANY

          7.1)       No Authority of the Members. Except as specifically
provided in this Agreement, no Member shall have any authority in such Member’s
capacity as a Member to act for, or to assume any obligations or responsibility
on behalf of, or bind the Company or any other Member. Such authority shall be
vested solely in the Board under this Agreement.

          7.2)       Board of Governors.

 

 

 

              (a)          Management Vested in Board. The business and affairs
of the Company shall be managed by or under the authority of the Board, except
as otherwise specifically required by the LLC Act or this Agreement. Except as
otherwise provided in this Agreement, the Board shall have the sole and
exclusive power to manage the Company’s business.

 

 

 

              (b)          Designation of Board Members. Each Member shall be
permitted to appoint one designee of such Member to the Board of Governors.
There shall be no other members of the Board. Any vacancy in the Board shall be
filled by the action of the Member that appointed the Board member whose Board
position is vacated.

 

 

 

              (c)          Delegation. The Board shall be entitled to delegate
its duties as it may deem reasonable or necessary in the conduct of the business
of the Company to one or more officers, employees, agents, or committees of the
Company, who shall each have such duties and authority as the Board shall
determine, or as may be set forth in this Agreement, the Operating Agreement or
any agreement between such person and the Company.

 

 

 

              (d)          Qualification and Term of Office. Governors need not
be Members or employees of the Company. A Governor shall hold office until such
person’s successor shall have been appointed, or until the earlier death,
resignation, removal or disqualification of such Governor. A Governor may be
removed only by the Member that appointed such Governor.

 

 

 

              (e)          Resignation. Any Governor may resign at any time by
giving written notice to the Company. The resignation is effective when notice
is given to the Company, unless a later date is specified in the notice, and
acceptance of the resignation shall not be necessary to make it effective.

 

 

 

              (f)          Voting Power. Except as provided in the Operating
Agreement, each Governor shall have one vote on any matter submitted to the vote
of the Board.

 

 

 

              (g)          Acts of the Board. The Board shall take action in the
manner set forth in the Operating Agreement.

 

 

- 10 -

--------------------------------------------------------------------------------




 

 

 

              (h)          Standards of Conduct. A Governor shall discharge the
duties of serving on the Board in good faith, in a manner the Governor
reasonably believes to be in the best interests of the Company and with the care
an ordinarily prudent person in a like position would exercise under similar
circumstances. A Governor shall not be liable as a fiduciary with respect to the
duties of serving on the Board.

          7.3)       Officers. The Company shall have one or more natural
persons exercising the functions of the offices, however designated, of Chief
Manager and Treasurer. The Board may elect or appoint such other officers or
agents as it deems necessary for the operation and management of the Company
including, but not limited to, a Chairman of the Board, a President, one or more
Vice Presidents, and a Secretary, each of whom shall have the powers, rights,
duties and responsibilities set forth in the Operating Agreement, unless
otherwise determined by the Board. Any of the offices or functions of those
offices may be held by the same person.

          7.4)       Members or Affiliates Dealing with the Company. The Company
may contract or otherwise deal with a Member or any person affiliated with a
Member including the purchase or sale of goods or services. In any such
transaction between the Company and a Member or a person who is related to a
Member, the Agreement shall be approved in accordance with Section 322B.666 of
the LLC Act. Compensation for such goods or services shall in all instances be
commercially reasonable.

          7.5)       Compensation for Services. Unless otherwise determined by
the Board, no Member or officer shall be compensated for services to the
Company. No relationships between the Company and any person or entity
affiliated with a Member are authorized unless the Board is fully aware of the
circumstances and, in no event, will compensation to any such affiliated person
or entity be more than is reasonable given all of the facts and circumstances.
The Company shall reimburse Members for the compensation, benefits and travel
costs of employees of such Members, who provide services as agreed to by all
Members based on the percentage of time such individual allocates to the
Company. Such costs will be paid by the Company to such Members on a monthly
basis pursuant to an amount agreed by all Members in writing in advance of any
such payment.

          7.6)       Operation of the Transloading Facility and Conduct of the
Company’s Business.

 

 

 

             (a)          Business Divisions. The Company shall conduct one
category of business activities: The operation of the Transloading Facility for
transloading petroleum and similar product from transport trucks to rail cars,
either for its own account or for third parties.

 

 

 

             (b)          Credit. The Company will establish and maintain
appropriate credit facilities with a commercial lender to accommodate its
regular working capital needs.

 

 

 

             (c)          Labor and Contracts. The Company shall contract for
labor needed in the operation and site management of the Transloading Facility
and for truck transport (to the extent it is for the Company’s account) of
petroleum products from producers to the Transloading Facility, and the Company
shall be responsible for all such costs.

 

 

 

             (d)          Operating Expenses. The Company shall pay all expenses
directly related to the operation of the Transloading Facility including but not
limited to utilities, real estate taxes, sales taxes, maintenance, insurance,
labor costs and Member Transaction costs. No operating distributions (as defined
in Section 5.2(d)) shall be made by the Company until all operating expenses
have been paid or are properly accrued for, and all payments with respect to
member Transactions for the immediately preceding calendar quarter have been
paid.

 

 

- 11 -

--------------------------------------------------------------------------------




 

 

 

 

             (e)          Accounting and Bookkeeping. Accounting and bookkeeping
services for the Company shall be performed by PTS or its affiliate, and the
reasonable market rate of fees for such services shall be paid by the Company as
set forth in Exhibit C. Payment of such accounting and bookkeeping fees shall be
deemed operating expenses of the Company and shall not be subject to treatment
as a Member Transaction under the provisions of Section 5.2 (b) or (c). Any
Member maintaining or possessing the books and records of the Company will
provide any other Member’s personnel and auditors, accountants, and legal
counsel access to such books and records during business hours upon reasonable
request.

 

 

 

 

 

             (i)          Company shall use reasonable efforts deliver within
nineteen (19) days after the end of each month to each Person who was a Member
at any time during such calendar month (1) monthly financial statements prepared
in accordance with U.S. GAAP (which financial statements, including balance
sheet, income statement, cash flow and Member’s equity, need not contain notes)
and (2) the financial information identified on Exhibit D, which exhibit may be
amended, from time to time by unanimous action of the Board.

 

 

 

 

 

             (ii)          Company shall deliver within eighteen (18) days after
the end of each fiscal quarter to each Person who was a Member at any time
during such fiscal quarter quarterly financial statements prepared in accordance
with U.S. GAAP (which financial statements, including balance sheet, income
statement, cash flow and Member’s equity, need not contain notes or a comparison
to the prior quarter). The Company and any Member maintaining or possessing the
books and records of the Company will cooperate with any other Member in
preparing notes to such financial statements.

 

 

 

 

 

             (iii)          Company shall deliver within forty-five (45) days
after the end of each fiscal year to each Person who was a Member at any time
during such fiscal year (1) annual financial statements prepared in accordance
with U.S. GAAP (which financial statements, including balance sheet, income
statement, cash flow and Member’s equity, need not contain notes or a comparison
to the prior quarter) and (2) the financial information identified on Exhibit D,
which exhibit may be amended, from time to time by unanimous action of the
Board. An estimate of the taxable income generated by the Company during the
applicable period will be provided upon completion. The Company and any Member
maintaining or possessing the books and records of the Company will cooperate
with any other Member in preparing notes to such financial statements.

 

 

 

          (f)          Member Expenses. Except as specifically provided in this
Agreement to the contrary, DPT and PTS shall each be solely responsible for
their respective costs incurred in delivering and performing the services and
assets required to be contributed to the Company under this Agreement, including
travel, overhead, legal, and general and administrative expenses of the Member.

          7.7)     Operating Agreement. The Operating Agreement may contain any
provision relating to the management and operation of the Company not
inconsistent with the LLC Act and this Agreement. In the case of any
inconsistency, this Agreement and the LLC Act will govern. The Board may amend
or repeal the Operating Agreement. Any such amendment or repeal of the Operating
Agreement shall not be deemed to be an amendment of this Agreement.

          7.8)     Limitation of Liability. No Member, Governor, officer, or
other employee of the Company shall be liable, responsible or accountable in
damages or otherwise to the Company, or to any Member, or to any other third
person for any failure to act or for any acts performed, where such person’s
failure to act or such action was in good faith and such person believed such
action or failure to act was in the best interests of the Company. Except as
expressly provided in the LLC Act, no Member, Governor, officer or other
employee of the Company shall be obligated personally for any debts,
obligations, or liabilities of the Company (whether arising in contract, tort or
otherwise) solely by reason of being a Member or officer of the Company or
serving on its Board of Governors.

- 12 -

--------------------------------------------------------------------------------



          7.9)       Indemnification. The Company shall indemnify such persons,
for such expenses and liabilities, in such manner, under such circumstances, and
to such extent as permitted by Minnesota Statutes Section 322B.699.

          7.10)       Other Ventures. Any Member may engage in or possess any
interest in any other ventures or businesses of any nature or description,
independently or with others, without limitation, including ventures or
businesses which may engage in business transactions with the Company provided
such transactions with the Company are commercially reasonable. Neither the
Company nor any other Member shall have a right by virtue of this Company to
participate in any way in any such other venture or the income or profits
derived therefrom. Notwithstanding the foregoing, each Member agrees that it
will not (and it will not permit its affiliates to), during the period it is a
Member of the Company, and for one year thereafter, directly or indirectly,
participate as owner, investor, manager or consultant in any hydrocarbon
transloading facility anywhere in North Dakota, except through the Company.

ARTICLE 8
DIRECTORS AND DECISIONS OF BOARD OF GOVERNORS

          8.1)       Number. The Board of Governors of the Company shall consist
of as many natural persons as there are Members of the Company and each Member
shall have the right to appoint one Governor.

          8.2)       Term. A Governor designated in accordance with the
provisions of Section 8.1 shall serve for an indefinite term until such
Governor’s earlier death, resignation, or removal.

ARTICLE 9
RESTRICTIONS ON TRANSFER; TERMINATION

          9.1)       Restriction on Transfer or Assignment. Upon any intended
transfer of the Member’s Units, the provisions of the Buy-Sell Agreement among
the Members and the Company (the “Buy-Sell Agreement”) shall govern the process
and the terms of disposition or transfer of such Units. No Member may transfer
or assign all or any portion of such Member’s Units (other than to an affiliate
of such member) in a transaction in which the Buy-Sell Agreement would be
operative unless such Member or its affiliate also transfers or assigns to the
same transferee the same proportion of its units in DPTS Marketing LLC. In the
absence of any such Buy-Sell Agreement, a Member may not transfer or assign all
or any portion of such Member’s Membership Interest, whether by sale, gift,
devise, or distribution; the death, withdrawal, bankruptcy, divorce, separation,
dissolution or termination of such Member; or otherwise, except upon the written
consent of the Board.

          9.2)       Term and Termination. The Company shall exist for an
initial term expiring December 31, 2021 (the “Initial Term”), and the term shall
automatically extend in two-year renewal periods (each, a “Renewal Term”) (the
Initial Term and any Renewal Term is also referred to as a “Term”) unless and
until terminated as provided herein. The Company shall dissolve, be wound up and
terminated in the manner described below:

 

 

 

              (a)          By Agreement. Upon the written agreement to terminate
signed by all Members at any time during the Initial Term or a Renewal Term;

- 13 -

--------------------------------------------------------------------------------



 

 

 

 

              (b)          Member Notice. At the date of the completion of any
Term if written notice of termination is delivered by one Member to the other
Member and to the Company at least 90 days prior to the end of such Term.

          9.3)       Liquidation upon Termination: In the event of termination,
the Company shall engage in no further business other than that necessary to
complete if legally required any contracts entered into before termination
pursuant to Clause 9.2, and the Members shall thereafter do all such things and
take all such steps as may be necessary for the orderly winding-up of the
Company under applicable law and distribution of the remaining assets, if any,
to the Members in accordance with their respective Unit ownership in the
Company. Assets of the Company not deemed to be site improvements to real
property under that certain Lease Agreement dated November 9, 2009, which shall
include, without limitation, transloaders, equipment and vehicles, shall be sold
by the Chief Manager unless the parties appoint a liquidator. The liquidator
shall be a registered public accounting firm recognized by the Public Company
Accounting Oversight Board.

ARTICLE 10.
MISCELLANEOUS PROVISIONS

          10.1)       Risk Equivalence. The Members intend that the exposure for
contributed capital by the Members shall be maintained to the greatest extent
practicable on a basis that results in equivalent financial risk for the Members
(the concept of “Risk Equivalence”). To the extent not detrimental to the
viability and financial success of the overall operations of the Company, the
Members will work in good faith with each other to accomplish and maintain Risk
Equivalence through appropriate measures, distributions or voluntary
contributions to capital; provided, however, that nothing in this Agreement
shall be deemed to require additional capital contributions by the Members.

          10.2)       Arbitration. Each dispute, claim and controversy (whether
arising during or after the term of this Agreement) arising out of or relating
to this Agreement or its breach, (including but not limited to the validity of
the agreement to arbitrate and the arbitrability of any matter), shall be
settled, upon demand and written notice by any Member, the Company, their legal
representatives, successors and assigns, by an arbitrator agreed upon by the
parties. If the parties are unable to agree, the dispute will be settled by
three (3) arbitrators, one (1) of whom shall be chosen by the party making such
demand, one (1) by the other party, and the third arbitrator by the two (2) so
chosen. The party demanding arbitration shall in its demand for arbitration
notify the other party of the identity of the arbitrator chosen by it. The other
party shall, within fifteen (15) days after its receipt of such written demand
for arbitration, likewise select its appointee and give written notice of such
selection. If the party receiving such demand for arbitration fails to notify
the other party in writing of the identity of the arbitrator chosen by it within
such fifteen (15) day period, or if the two (2) arbitrators so selected are
unable to agree on the selection of a third arbitrator within a period of
fifteen (15) days after the appointment of the second arbitrator, any party may
request that the Chief Judge of the District Court of Hennepin County, Minnesota
appoint such arbitrator(s). The proceedings shall in all other respects be
conducted in accordance with whichever arbitration rules are selected by the
arbitrator, or a majority vote of the arbitrators, to the extent such rules are
not inconsistent with the provisions of this arbitration provision. The cost of
the proceedings shall be shared equally by the parties, provided, however, that
each party shall be solely responsible for the costs and expenses of its own
legal counsel and any experts or consultants representing or assisting such
party in connection with the proceedings. Unless otherwise agreed upon, the
place of arbitration proceedings shall be Hennepin County, Minnesota. The
decision of the arbitrator, or a majority of the three (3) arbitrators, shall be
final and binding on all parties. Except as otherwise provided in this Section
10.2, such arbitration shall be governed by the commercial arbitration rules of
the American Arbitration Association. This Section 10.2 shall survive
termination of the Agreement. Notwithstanding the provisions of this Section
10.2, decisions to be made hereunder by the Board shall not be subject to
arbitration or contested in any court as all of such decisions shall be final
and binding on the Members and their respective heirs, legal representatives,
successors, and assigns; provided, that the Board is acting within the scope of
its authority pursuant to the terms of this Agreement.

- 14 -

--------------------------------------------------------------------------------



          10.3)     Equitable Relief. Section 10.2 shall not preclude the
Company, or any Governor, Member, officer, or their legal representatives,
successors and assigns from seeking an injunction, specific performance, or
other equitable relief with respect to any dispute, claim and controversy
arising out of or relating to this Agreement or its breach.

          10.4)     Notice. Any notice, demand, consent, authorization or other
communication which is required to be given under this Agreement shall be in
writing and shall be deemed to be valid and duly given if hand-delivered,
telecopied, couriered overnight, or if mailed by registered or certified mail,
return receipt requested and postage prepaid, as follows: (i) if to the Company
to the Chief Manager at the principal office of the Company; (ii) if to a
Governor, to the Governor at the address shown on the Company’s records for such
Governor; and, (iii) if to a Member, to such Member at the address shown on the
Company’s records for such Member. Each notice, demand, request or communication
which shall be delivered, mailed or transmitted in the manner described above
shall be deemed to be received for all purposes three (3) business days after it
is deposited in the mail as provided in this Agreement or upon actual
presentation to the addressee.

          10.5)     Amendment. This Agreement together with all exhibits
contains the entire understanding of the Members governing their business
relationship and the conduct of the affairs of the Company and may be amended
only upon the written agreement of all the Members.

          10.6)     Limitation on Benefits of this Agreement. It is the explicit
intention of the Members that no person or entity other than the Members and the
Company is or shall be entitled to bring any action to enforce any provision of
this Agreement against any Member or the Company, and that the covenants,
undertakings and agreements set forth in this Agreement shall be solely for the
benefit of, and shall be enforceable only by, the Members (or their respective
heirs, legal representatives, successors and assigns as permitted pursuant to
this Agreement) and the Company.

          10.7)     General. Subject to any provisions contained in this
Agreement restricting assignment, this Agreement shall be binding upon and shall
inure to the benefit of the Members and their respective successors and
permitted assigns. This Agreement, the rights and obligations of the parties to
this Agreement, and any claims or disputes relating to this Agreement, shall be
governed by and construed in accordance with the laws of the State of Minnesota.
The Members agree that the Company’s assets are not and will not be suitable for
partition. The Members waive any right of partition or any right to take any
action that otherwise might be available to them for the purpose of severing
their relationship with the Company or interest in assets held by the Company
from the interest of the other Members. The representations, warranties,
indemnifications, and covenants in this Agreement shall survive the signing and
delivery of this Agreement. All pronouns and any variations shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the person or entity may require. Article and Section headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions contained in
this Agreement. To facilitate execution, this Agreement may be executed in as
many counterparts as may be required; and it shall not be necessary that the
signatures of, or on behalf of, each party, or that the signatures of all
Persons required to bind any party, appear on each counterpart; but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the Persons required to bind any party, appear on one or more of
the counterparts. All counterparts shall collectively constitute a single
agreement. It shall not be necessary in making proof of this Agreement to
produce or account for more than a number of counterparts containing the
respective signatures of, or on behalf of, all of the parties to this Agreement.

- 15 -

--------------------------------------------------------------------------------



          10.8)     Limitation on Damages. Notwithstanding anything to the
contrary contained in this Agreement, none of the Members or any of their
Affiliates will be liable for any special, consequential, incidental or punitive
damages of the Company, another Member or any of their respective Affiliates
based upon, arising out of or relating to this Agreement, any provision of this
Agreement or the breach, performance, enforcement, validity or invalidity
thereof (other than any special, consequential, incidental or punitive damage
components of claims and awards against the Company, another Member or any of
their respective Affiliates by third parties).

          10.9)     Insurance. Each Member (a) shall use commercially reasonable
efforts to obtain insurance coverage with respect to such Member’s obligations
hereunder and (b) upon request of the other Member at any time and from time to
time during the Term, shall provide to such other Member evidence, reasonably
satisfactory to such other Member, of the effectiveness of such insurance
coverage.

[Signature Page Follows]

- 16 -

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Members have executed this Agreement effective
as of the date first above written.

 

 

 

 

 

DAKOTA PETROLEUM TRANSPORT

 

SOLUTIONS, LLC

 

 

 

 

/s/ Paul Ferguson

 

 

By

Paul Ferguson

 

 

Its

Chief Manager

 

 

 

 

 

DAKOTA PLAINS TRANSLOADING, LLC

 

 

 

 

 

/s/ Gabriel G. Claypool

 

 

By

Gabriel G. Claypool

 

 

Its

Chief Executive Officer

 

 

 

 

 

 

PETROLEUM TRANSPORT SOLUTIONS, LLC

 

 

 

 

/s/ Ronald Crowell

 

 

By

Ronald Crowell

 

 

Its

Sr. Vice President-Finance

 


 

 

 

 

Signature Page to Dakota Petroleum Transport Solutions, LLC

 

 

Amended and Restated Member Control Agreement

 


--------------------------------------------------------------------------------